Citation Nr: 1116652	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-35 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant and RC


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1962 to August 1965 and August 1965 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied inferred claims for service connection for right and left ear hearing loss.  

In April 2008, the Veteran testified before the undersigned at a Board hearing.  The transcript is associated with the file.  

In October 2009, the Board remanded this claim so a Veterans Claims Assistance Act of 2000 (VCAA) letter could be sent to give the Veteran proper notice regarding his bilateral hearing loss.  A review of the file shows that the letter was sent and was not returned in the mail as undeliverable.  The Board is satisfied that there has been substantial compliance with the remand.  


FINDINGS OF FACT

1.  For the right ear, there is no hearing loss for VA purposes.  

2.  For the left ear, the Veteran did not exhibit impaired hearing in service or sensorineural hearing loss within the first year following separation from service, and a preponderance of the evidence is against a finding that hearing loss is related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist 

As mentioned above, the claim for service connection for bilateral hearing loss was an inferred claim.  As a result, the Veteran initially did not receive notice under the VCAA.  The VCAA enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In the Board's October 2009 remand, the agency of original jurisdiction (AOJ) was  instructed to send the Veteran proper VCAA notice and to readjudicate the claim.  The Board sent notice of this remand in October 2009.  In November 2009, the decision and remand was returned to the Board as undeliverable.  Meanwhile, the claims file had already been forwarded to the AOJ.  The AOJ sent the Veteran a proper VCAA notice letter in February 2010.  This letter went to the same address as the Board decision and remand.  

The February 2010 letter satisfied the duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In March 2010, the undelivered Board decision and remand made it to the claims file, which was now located at the AOJ.  The AOJ immediately searched for a more recent address for the Veteran.  The AOJ sent a letter to the Veteran (dated March 2010) explaining that the Board decision and remand was enclosed.  The AOJ did not resend the VCAA notice since it had not been returned, however, the AOJ did inform the Veteran that the VCAA notice had been sent and that if the Veteran did not receive it he should contact the AOJ as soon as possible.  

In January 2011, the AOJ readjudicated the claim and sent a SSOC to the Veteran.  No further mail has been returned to VA as undeliverable.  The Veteran has not contacted the AOJ to state he did not receive VCAA notice.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The Board finds that the Veteran was properly sent the February 2010 VCAA letter, as the record lacks clear evidence to rebut the presumption of administrative regularity.  

Additionally, the Board finds the timing defect was cured by the January 2011 re-adjudication of the case and issuance of the SSOC, as contemplated by Mayfield, 499 F.3d at 1323-24.  The Board finds the duty to notify has been met.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  The Veteran received two VA medical examinations in 2006.  Service treatment records have been associated with the claims file.  All reasonably identified and available medical records have been secured.  The duties to notify and assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Under 38 U.S.C.A. § 1154 (West 2002), consideration is to be accorded the time, place and circumstances of service.  Where a veteran is seeking service-connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a)(1).  

Additionally, a presumption is afforded a veteran if he or she is shown to have engaged in combat with the enemy in active service.  38 U.S.C.A. § 1154(b).  If combat is shown, VA shall grant service connection for any disease or injury alleged to have been incurred in or aggravated by service as long as there is satisfactory lay or other evidence of service incurrence or aggravation and the injury or disease is consistent with the circumstances, conditions, or hardships of service.  Id.  Service connection may be granted even if there is no official record of incurrence or aggravation in such service.  Id.  Reasonable doubt is resolved in favor of the veteran.  Id.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2010), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

In addition to the above, service connection for sensorineural hearing loss may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

The Veteran did not file a claim for bilateral hearing loss, but the RO adjudicated the claim in March 2007 and the Veteran disagreed with their decision.  In his March 2007 notice of disagreement, he said he had to live with hearing loss since his second tour in Vietnam.  The Veteran stated that treatment records from "Metro" were not included in the RO decision and the Metro records show that the condition was present at discharge and prior to beginning services at VA in 1999 (The Metro Health records were in the file and were considered in the March 2007 decision; that decision incorporated by reference evidence listed in a previous decision from July 2006.  The Metro Health records were specifically listed as being reviewed in the July 2006 decision.)  In his October 2007 appeal, the Veteran asserted again that his hearing loss began during his Vietnam service.  

At the April 2008 Board hearing, the Veteran reported that others in the service called him "deaf" (Transcript, p 4).  He remembered a particularly loud rocket attack in service.  Id.  The Veteran stated that it was his left ear that was mostly affected in service (Transcript, p 6).  The Veteran stated that he only recently started receiving treatment for hearing loss (Transcript, p 6-7).  The Veteran explained his left ear was damaged (Transcript, p 7).  The Veteran's counselor stated that he complained of ringing in his ears frequently (Transcript, p 9).  

A June 1962 enlistment examination shows the Veteran received 15/15 on a whispered voice test in both ears.  In June 1963, he received an audiogram (the results are converted for readings taken prior to October 31, 1967).  



HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
65
N/A
65
LEFT
10
15
25
N/A
10
Speech discrimination scores (not converted) were 68 percent for the right ear and 96 percent for the left.  

It was noted on a neurology record from June 1963 that there was a decrease in auditory acuity in the right ear for both bone and air conduction.  Injury to the inner ear was suspected.  The Veteran was to be re-evaluated in the ear, nose and throat (ENT) clinic.  

In June 1963, a service treatment record showed the Veteran received an ENT consultation.  The Veteran had a suspected injury to his internal ear due to a tank injury accident.  An audiogram was taken (again, the results are converted).  



HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
65
N/A
70
LEFT
10
15
15
N/A
20

An August 1963 physical profile record gave a permanent assignment limitation of severe hearing loss of the right ear; the Veteran was to be given no assignment involving habitual or frequent exposure to loud noises or firing of weapons.  

At his July 1965 separation examination (the Veteran re-enlisted soon afterwards), defective hearing of the right ear was noted.  Audiogram results (converted) were as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
65
N/A
75
LEFT
25
20
20
N/A
15
On his report of medical history, the Veteran checked ENT trouble.  He stated as an explanation that he had suffered a permanent loss of hearing in his right ear due to an accident in Hawaii.  The physician's summary simply is stamped "positive answers noted not of medical significance."  

The Veteran was given another examination in October 1965 because his records had been temporarily lost at the time.  For the audiometer portion of the examination, a dash appears in the sections related to the right ear: 



HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
N/A
-
LEFT
20
15
15
N/A
10
The physical profile for hearing was noted.  The Veteran reported past ENT trouble.  In the physician's summary, "ENT colds" was written.  

A December 1969 service treatment record notes the Veteran's profile as well.  Under defects is typed: "Permanent H-3 profile established [redacted] Army Hospital, [place redacted], 13 February 1967, for high frequency hearing defect (according to patient's statement-reliable; Health Record lost)."  He was not to have an assignment involving habitual or frequent exposure to loud noises or firing of weapons.  He was deployable within limits of his profile.  

A 1971 separation examination shows the Veteran noted ear, nose and throat trouble as well as hearing loss, but no profile for the hearing loss is shown.  A physician's summary simply states: "All ok."  His audiogram was as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
N/A
15
LEFT
15
0
5
N/A
10

Since service, a February 1990 private medical record showed a referral to an ENT doctor for "perforation of the right ear drum with dizziness and pain."  A questionable history of perforation was noted.  The right ear was without abnormality.  He was referred to audiology.  A record from the same month showed the Veteran complained of an ear and sinus problem.  He had normal ear drums and normal tympanograms.  The impression was "probably normal ears" and it was recommended that he use nasal spray.  

In a November 1997 private medical record, the Veteran complained of ear pain and stated that he had left ear ringing, dizziness and pain which had present for the past several days.  "He has a history of ear infections in the past that usually make him feel this way."  It was noted that the left tympanic membrane was slightly bulging and he had some post auricular adenopathy which was slightly tender.  Erythema in the external canal with dry skin was noted but there was no discharge.  The diagnosis was otitis media and dermatitis/eczema.  

In January 1998, the Veteran went to the emergency room with a complaint of an earache.  He stated that he had only finished part of his prescribed medicine for his otitis media.  Physical examination revealed slight erythema of the left tympanic membrane but there was no bulging or fluid behind the membrane.  The diagnosis was resolving otitis media.  A January 1998 private emergency record shows the Veteran was seen in the emergency room earlier in the month for otitis media.  He was given medicine and stated that the pain in his ear was entirely relieved with it, but since his last visit he had had a ringing sound in his ear.  It was recommended that he see his primary care physician that week; his discharge diagnoses were hypertension and diabetes mellitus.  

A September 1998 letter from a private neurologist shows the Veteran had recurrent roaring tinnitus and hearing loss.  "The first episode occurred several years ago and resolved."  An episode had begun in February 1998 and persisted; he had vertigo associated with head movement.  His right ear was normal.  The Veteran's physical examination was remarkable for diminished hearing in his left ear.  Tympanic membranes were normal.  The impression was left inner ear dysfunction with Ménière's disease.  

A February 2005 VA audiology record shows the Veteran reported left ear hearing loss, constant buzzing tinnitus, and episodic vertigo "which started in the past 6 months."  His right ear was normal but his left ear had sensorineural hearing loss of moderate severity.  A referral was made to the ENT clinic.  

April 2005 VA medical records showed the Veteran was having trouble with vertigo which might have been related to medication.  An April 2005 VA ENT consultation note shows the Veteran had long-standing high-pitched tinnitus in his left ear and developed worsening tinnitus associated with "true spinning vertigo."  A prior hospital admission for this was noted.  The vertigo was associated with aural fullness, worsening tinnitus, and hearing loss.  He had not had another attack but his hearing was worse.  Recent audiology results showed left moderate to severe sensorineural hearing loss worse in the low frequencies with discrimination of 60 percent.  The right ear was within normal limits.  The assessment stated: "From history, patient may have had fist attack of hydrops but cannot exclude possibility of retrocochlear pathology."  The Veteran was to receive a magnetic resonance imaging (MRI) scan.  

An April 2006 VA ENT out-patient record shows the Veteran had long-standing high-pitched tinnitus in his left ear.  He had a history of vertigo, but had not suffered an attack in many months.  He was taking hydrochlorothiazide for his hypertension and tried to watch his salt intake.  These measures were attributed to controlling his vertigo.  Ear wax was removed and tympanic membranes were clear.  An audiogram showed upsloping sensorineural hearing loss for the left ear (the right ear was not mentioned).  Speech discrimination score was 96 percent for the right ear and 65 percent for the left ear.  A magnetic resonance image of the head was negative for a mass; an acoustic neuroma was ruled out.  Ménière's disease was not related to service.  

An August 2006 ear disease examination shows that the claims file was reviewed.  The Veteran's complaints were reported; constant hearing loss, ringing in his ears and vertigo once per month.  His Ménière's disease manifested as nausea, vomiting and the spins.  Physical examination showed the examination of the external right ear to be normal with internal cerumen.  No active ear disease or infection was present.  The left ear was the same.  Tympanic membranes were intact and there was no sign of perforation or discharge.  The mastoid was without tenderness.  There was no infection of the middle or inner ears.  The diagnosis was Ménière's disease, hearing loss and tinnitus.  

The August 2006 VA audiology examination report shows the claims file was reviewed by the examiner.  The examiner noted that in 1965, the Veteran showed hearing loss in the right ear.  He stated he was exposed to enemy mortars and rockets in military.  After separation, he worked in the post office and had since worked in security.  He did not carry a gun and had not been exposed to loud noise.  The Veteran stated his hearing loss began in 1999 and become progressively more severe.  

Pure tone thresholds were measured as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
20
25
LEFT
55
55
50
60
60
The diagnosis was moderately severe sensorineural hearing loss of left ear and a normal right ear.  The speech recognition score for the right ear was 96 percent and 16 percent for the left ear.  

The examiner opined that it was less likely as not that the left ear hearing loss was a result of any activity during military service, including the tank accident and Ménière's disease.  The examiner noted that the Veteran was released from service in 1972 and the onset of the hearing loss was in 1999.  The air conduction pattern shown on current examination was not characteristic of a noise etiology.  

The Board finds that while there were references in the Veteran's service treatment records regarding lost records for a period of time, all records appear to be associated with the file at this point.  

The Veteran is competent to state that he has had hearing difficulty since his service because this is capable of lay observation-it is part of the five senses.  See, Barr, 21 Vet. App. 303.  However, in terms of credibility, the Veteran has stated that he remembered his left ear being affected in service.  (Transcript, p 6.)  The service treatment records show that for a time period in service his right ear was shown to have hearing loss for VA purposes, not the left ear.  (See June 1963 audiograms and July 1965 audiogram).  Due to the fact that it appears the Veteran did not remember which ear was symptomatic for hearing loss in service, the Board finds that his testimony is inconsistent with the other evidence of records.  Caluza, 7 Vet. App. 498.  The Veteran is an unreliable source of information and his statements are assigned little weight.  

The August 2006 VA audiology examination report is both competent and credible.  The examiner interviewed the Veteran, provided testing, and posited a reasoned opinion.  Additionally, the other medical records in the file appear accurate.  The medical evidence in the file is assigned great weight.  

The Board notes the diagnoses of Meniere's disease, but the Veteran does not claim and the record does not show that Meniere's disease had its clinical onset in service or is otherwise related to active duty.  The Veteran does claim that hearing loss had its onset during service.  For the right ear, the Board finds that the evidence shows that the Veteran does not have sensorineural hearing loss for VA purposes.  38 C.F.R. § 3.385.  He does not have any frequency where the decibels are 26 or greater.  Id.  It appears that the hearing loss measured in service resolved; as the VA examiner stated in the August 2006 examination, the Veteran has normal hearing in his right ear.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").   Service connection for the right ear is not warranted.  

For the left ear, the Board finds the Veteran does have hearing loss for VA purposes but it is not related to service.  While the Veteran's left ear hearing did appear to fluctuate a bit in service, at no time did it rise to the level of impairment for VA purposes.  38 C.F.R. § 3.385.  Additionally, the VA examiner explained that the onset of hearing loss came later and, in any case, the air conduction thresholds were not characteristic of a noise etiology.  As a result, the Board finds the left hearing sensorineural hearing loss is not related to service.  Service connection for the left ear is not warranted.  

The Board finds that the one year presumption also does not apply here.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When the Veteran was asked when he first received treatment for his hearing loss, he said "recently."  (Transcript, p 6-7).  The evidence shows it was in the late 1990s, which was over twenty years after service and not within one year from separation.  

The Board finds that the Veteran's service personnel records indicate that he had service in Vietnam.  While exposure to direct combat is not shown, the Veteran stated he was exposed to rockets and mortars while in service.  For his first period of service his military operational specialty was armor crewman and for the second period he worked in memorial services or graves registration.  After August 1963, he was given a profile for some time so he would not be exposed to acoustic trauma.  Prior to that time, it is reasonable to conclude that he was exposed to acoustic trauma in service.  What is not demonstrated by the evidence is that chronic hearing loss had its onset in service.  The audiometric testing in service did not reveal any left ear hearing loss and the August 2006 VA examiner concluded that there is no right ear hearing loss for VA compensation purposes and left ear hearing loss is not related to service.  

The preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  The benefit-of-the-doubt rule does not apply, and this service connection claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


